—In an action to recover damages for personal injuries, the defendants Joseph T. Gural and Iris Gural appeal from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated March 12, 1998, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs, the motion is granted, the complaint and all cross claims are dismissed insofar as as*310serted against the appellants, and the action against the remaining defendant is severed.
The court erred when it denied the appellants’ motion for summary judgment. The record is devoid of any proof that they were in any way responsible for the accident. A plaintiff cannot make belated assertions raising feigned issues in an attempt to avoid the consequences of dismissal (see, Fontana v Fortunoff, 246 AD2d 626; Miller v City of New York, 214 AD2d 657; Garvin v Rosenberg, 204 AD2d 388). Friedmann, J. P., Krausman, Mc-Ginity and Feuerstein, JJ., concur.